Title: To James Madison from James McCann, 27 May 1808
From: McCann, James
To: Madison, James



Sir
Cadiz 27th. May 1808.

Confirming in every respect the Contents of what I had the honor of addressing you on the 19th. instant via England the object of the present will be to hand you the Madrid Gazette by which you will be informed of the fate of the royal family of this Kingdom.  We have these some days past a large convoy with Troops off this Port, Fourteen Ships of the line, a number of Frigates  Brigs.  I am afraid that they will make some attempt against this City & Bay, and without further to add, I remain with due respect & veneration Sir Your most obedient hble Servant
P Indispn. of Mr. J. Yznardy

James McCann

